 

UNITED STATES DISTRICT COURT S c A L F D

EASTERN DISTRICT OF WISCONSIN !
U. IT -

ha

   

 

 

UNITED STATES OF AMERICA, -F LEO
Plaintiff, M0 Ww 25 P > 35 2 0 -RR- 1 50
v. CLERK OF GQURT, _

[18 U.S.C. §§ 1030(a)(5)(A), (b);

(c)(4)(B)(i), (c)(4(B) Gi), 2261A(2)(B),
2261, and 2]

ERIC JENT,

Defendant.

 

INDICTMENT

 

COUNT ONE
(Damaging Protected Computers)

THE GRAND JURY CHARGES THAT:
1. On or about December 23, 2019, in the State and Eastern District of Wisconsin,
ERIC JENT
knowingly caused and attempted to cause the transmission of a program, information, code, and
command, and as a result of such conduct, intentionally caused and attempted to cause damage
without authorization to a protected computer.

2. As a result of such conduct, the defendant caused and attempted to cause the
following: loss to one or more persons during a one-year period aggregating at least $5,000 in
value; the modification and impairment, and potential modification and impairment, of the
medical examination, diagnosis, treatment, and care of one or more individuals; and, damage
affecting ten or more protected computers during a one-year period.

In violation of Title 18, United States Code, Sections 1030(a)(5)(A), 1030(b),

1030(c)(4)(B)G), 1030(c)(4)(B)(ii), and 2.

Case 2:20-cr-00150-LA Filed 08/25/20 Page 1of3 Document 1
 

 

COUNT TWO
(Stalking)

THE GRAND JURY FURTHER CHARGES THAT:
n a iy an Rj- of Rpt December 23, 2019, through on or about January 1, 2020, in the State
( . oR A 78
and Eastern District of Wisconsin,

ERIC JENT

knowingly and with the intent to injure, harass, and intimidate another person, namely,
Individual #1, used an electronic communication service, electronic communication system of
interstate commerce, and a facility of interstate commerce, to engage in a course of conduct that
caused, attempted to cause, and was reasonably expected to cause substantial emotional distress
to Individual #1.

In violation of Title 18, United States Code, Sections 2261A(2)(B), 2261, and 2.

2
Case 2:20-cr-00150-LA Filed 08/25/20 Page 2 of 3 Document 1
FORFEITURE NOTICE

1. Upon conviction for Damaging Protected Computers, in violation of Title 18,
United States Code, Section 1030, as set forth in Count One of this Indictment, defendant shall
forfeit to the United States of America, pursuant to Title 18, United States Code, Sections
982(a)(2)(B) and 1030(i), any property, real or personal, constituting or derived from proceeds
that the defendant obtained directly or indirectly as a result of the offense, and any personal
property that was used or intended to be used to commit or to facilitate the commission of the
offense. The property to be forfeited includes, but is not limited to a sum of money equal to the
proceeds derived from or obtained as a result of such offense.

2. If any of the property described above, as a result of any act or omission by a
defendant: cannot be located upon the exercise of due diligence; has been transferred or sold to,
or deposited with, a third person; has been placed beyond the jurisdiction of the Court; has been
substantially diminished in value; or has been commingled with other property which cannot be
subdivided without difficulty, the United States of America shall be entitled to forfeiture of
substitute property, pursuant to Title 21, United States Code, Section 853(p), as incorporated by

Title 28, United States Code, Section 2461(c).

A TRUE BILL:

FOREP

Dated: 8 hs ho

Jd AH

MATTHEW D. KR ER
—\omiited States Attorney

 

3
Case 2:20-cr-00150-LA Filed 08/25/20 Page 3 of 3 Document 1
